COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Larry Joe Morgan, TDCJ No. 1847262,             §               No. 08-18-00103-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                 83rd District Court

  Doctor Talley, and Samuel B. Itie, FNP, In      §              of Pecos County, Texas
  their Individual and Office Capacity,
                                                  §               (TC# P-7867-83-CV)
                         Appellees.
                                                  §

                                              §
                                            ORDER

       The Court has reviewed the court reporter’s letter filed in response to the Court’s order

dated November 28, 2018. The court reporter confirms that the reporter’s record is accurate and

the trial court did not make the statements alleged by Appellant in his motion to supplement the

record. Therefore, the Court will not take any further action related to Appellant’s claims that

the reporter’s record is inaccurate. Appellant’s brief is due to be filed January 13, 2019.

        IT IS SO ORDERED this 4th day of December, 2018.

                                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.